 



EXHIBIT 10.119
ANDRX CORPORATION
RESTRICTED STOCK UNIT AWARD AGREEMENT
     This Restricted Stock Unit Award Agreement (“Agreement”) is entered into as
of March 17, 2005 between Andrx Corporation, a Delaware corporation (including
any of its subsidiaries or affiliates, the “Company”) and [                    ]
(“Director”), a member of the Company’s Board of Directors (the “Board”),
pursuant to the Company’s 2000 Stock Option Plan, as amended and restated (the
“2000 Plan”). Capitalized terms used in this Agreement without definition shall
have the respective meanings given to them in the 2000 Plan.
     1. Award of Restricted Stock Units. The Company hereby awards to the
Director as of the date first written above (“Date of Grant”), an award of
[                    ] restricted stock units (each an “RSU”), with each RSU
representing the right to acquire one share of Andrx Corporation — Andrx Group
Common Stock, par value $0.001 (“Common Stock”), subject to the conditions,
restrictions and limitations set forth below (the “RSU Award”). The Director
hereby acknowledges and accepts such grant and agrees to acquire the RSU Award
and the shares of Common Stock covered thereby upon such terms and subject to
such conditions, restrictions and limitations as provided herein.
     2. Vesting.
               (a) Subject to Sections 2(b) and 3, Director shall become vested
in the RSUs as follows:

      Vesting Date:   Number of RSUs Vested:
February 28, 2007
   
 
   
February 28, 2008
   
 
   
February 28, 2009
   
 
   
February 28, 2010
   
 
   
February 28, 2011
   

Once vested, each RSU shall become “Vested RSUs”.
               (b) Notwithstanding Sections 2(a) and 3, Director shall become
vested in any or all RSUs covered by the RSU Award as of such earlier date or
dates as may be expressly determined by the Company’s Board of Directors or its
Compensation Committee (in either case, the “Compensation Committee”), in its
sole discretion.
     3. Effect of Certain Events Upon Vesting.

 



--------------------------------------------------------------------------------



 



               (a) If Director’s service as a member of the Board is terminated
by the Company for Cause, then the Director will immediately forfeit all right,
title and interest in the any RSUs, whether vested or not.
               (b) If the Director is a member of the Board of Directors
immediately prior to, but not immediately following, a Change of Control (as
hereinafter defined), any unvested RSUs covered by this Agreement shall
immediately vest and become Vested RSUs. a “Change in Control” shall be deemed
to have occurred if: (i) any ‘person’ (as such term is used in Sections 13(d)
and 14(d) of the Exchange Act) is or becomes the ‘beneficial owner’ (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities
representing forty percent (40%) or more of the combined voting power of the
then outstanding securities, (ii) a merger, consolidation, share exchange,
business combination, joint venture or similar transaction, as a result of which
the stockholders of the Company prior to such transaction hold less than forty
percent (40%) of the combined voting power of the then outstanding securities
after giving effect to such transaction, (iii) any sale, lease, exchange,
transfer or other disposition of all or substantially all of the assets of
Company, or (iv) where the Company has filed a Current Report on Form 8-K
reporting under current Item 5.01 (or other Item if subsequently renumbered or
subsequent Item) that a change of control of the Company has occurred.”
     4. Delivery of Shares. As soon as practicable following an RSU becoming a
Vested RSU, the Company shall deliver to the Director one share of Common Stock
for each Vested RSU.
     5. Restrictions on Transfer. The RSU Award granted hereunder to the
Director may not be sold, assigned, transferred, pledged or otherwise
encumbered, whether voluntarily or involuntarily, by operation of law or
otherwise; provided, however, that the RSU Award and/or any Vested RSUs shall be
transferable by the Director, in whole or in part, to members of his immediate
family, to trusts or partnerships formed exclusively for the benefit of the
Director and/or members of his immediate family, or pursuant to a domestic
relations order in settlement of marital property rights. Except as permitted by
the foregoing, no right or benefit under this Agreement shall be subject to
transfer, anticipation, alienation, sale, assignment, pledge, encumbrance or
charge, whether voluntary, involuntary, by operation of law or otherwise, and
any attempt to transfer, anticipate, alienate, sell, assign, pledge, encumber or
charge the same shall be void. No right or benefit hereunder shall in any manner
be liable for or subject to any debts, contracts, liabilities or torts of the
person entitled to such benefits. Any assignment in violation of this Section 5
shall be void.
     6. Withholding Tax Requirements. No shares of Common Stock with respect to
Vested RSUs subject to this Agreement shall be delivered to the Director until
the minimum tax withholding obligations of the Company with respect to such
Vested RSUs are satisfied or, in the opinion of the Company, adequate provision
is made by the Director to pay the minimum tax withholding obligations.
     If the Director has made not adequate provision for payment of the minimum
tax withholding obligations of the Company, the Company shall withhold shares of
Common Stock at the time Common Stock is delivered (or otherwise becomes
taxable) to the Director to satisfy

2



--------------------------------------------------------------------------------



 



the minimum withholding amounts. Director may, to the extent approved by the
Company, provide for payment of the minimum tax withholding obligations by the
sale of a portion of the shares of Common Stock deliverable to the Director
pursuant to this Agreement.
     7. Sale and Issuance of Common Stock. The Director agrees that he/she shall
not sell any Common Stock delivered to him/her pursuant to this Agreement and
that the Company shall not be obligated to deliver any shares of Common Stock if
counsel to the Company reasonably determines that such sale or delivery would
violate any applicable law or any rule or regulation of any governmental
authority or any rule or regulation of, or agreement of the Company with, any
securities exchange or association upon which the Common Stock is listed or
quoted. The Company shall be obligated to take all reasonable action in order to
cause the delivery of shares of Common Stock to comply with any such law, rule,
regulation or agreement.
     8. Limitation of Rights. Nothing contained in this Agreement, and no action
of the Company with respect hereto, shall confer or be construed to confer on
the Director any right to continue as a member of the Board.
     9. No Interest in Company Assets. The Director shall not have any interest
in any fund or specific asset of the Company by reason of this RSU Award.
     10. No Rights as a Stockholder Prior to Delivery. The Director shall not
have any right, title or interest in, or be entitled to vote or receive
distributions in respect of, or otherwise be considered the owner of, any of the
shares of Common Stock covered by the RSU Award, except to the extent that such
shares are Vested RSUs, whether or not delivered to the Director.
     11. Adjustment. The RSU Award shall be subject to adjustment (including,
without limitation, as to the number of shares of Common Stock covered by the
RSU Award) in the reasonable discretion of the Compensation Committee in such
manner as the Compensation Committee may deem equitable and appropriate if there
shall be any increase or decrease in the number of issued and outstanding shares
of Common Stock through the declaration of a stock dividend or through any
recapitalization resulting in a stock split, combination or exchange of shares
(other than any such exchange or issuance of shares through which shares are
issued to effect an acquisition of another business or entity or the Company’s
purchase of shares to exercise a “call” purchase option). Except as otherwise
expressly provided herein, the issuance by the Company of shares of its capital
stock of any class, or securities convertible into or exchangeable for shares of
its capital stock of any class, either in connection with a direct or unwritten
sale or upon the exercise of rights or warrants to subscribe therefore or
purchase such shares, or upon conversion of obligations of the Company
convertible into such shares or other securities, shall not affect, and no
adjustment by reason thereof shall be made with respect to this RSU Award.
     12. Miscellaneous Provisions. For purposes of this Agreement, the following
miscellaneous provisions shall be applicable:
               (a) Company Disclosure. The Director acknowledges and agrees that
the Company, its stockholders and its officers have no duty or obligation to
disclose to the Director any material information regarding the business of the
Company or affecting the value of

3



--------------------------------------------------------------------------------



 



Common Stock at any time while the Director is a member of the Board, other than
in the normal course of serving as a Director and at any time following the
termination of the Director’s service on the Board.
               (b) Successors and Assigns. This Agreement shall bind and inure
to the benefit of and be enforceable by the Director, the Company and their
respective permitted successors and assigns (including personal representatives,
heirs and legatees), except that the Director may not assign any rights or
obligations under this Agreement, except to the extent and in the manner
expressly permitted herein.
               (c) Notices. Any notice under this Agreement to the Company or to
the Director shall be addressed as follows:
If to the Company:
8151 Peters Road
4th Floor
Plantation, FL 33324
Attention: General Counsel
If to Director:
At the address listed on the signature page
               (d) Severability. If any provision of this Agreement for any
reason should be found by any court of competent jurisdiction to be invalid,
illegal or unenforceable, in whole or in part, such declaration shall not affect
the validity, legality or enforceability of any remaining provision or portion
thereof, which remaining provision or portion thereof shall remain in full force
and effect as if this Agreement had been adopted with the invalid, illegal or
unenforceable provision or portion thereof eliminated.
               (e) 2000 Plan. This Agreement is entered into pursuant to the
2000 Plan, a copy of which has been provided to Director. Director acknowledges
that Director has received and reviewed the 2000 Plan. Unless specifically set
forth in this Agreement to the contrary, this Agreement shall remain subject to
all the provisions of the 2000 Plan, and in the event there are any
inconsistencies by and among this Agreement and the 2000 Plan, the Director
and/or the Company shall first be bound by the terms of this Agreement, then the
2000 Plan.
               (f) Amendment. The Company may amend or modify this Agreement at
any time by mutual agreement between the Company and Director (or such other
persons as may then have an interest therein). In addition, by mutual agreement
between the Company and Director (or such other persons as may then have an
interest therein), Director may be granted an award in substitution and exchange
for, and in cancellation of, the RSU Award under any other present or future
plan of the Company or any present or future plan of an entity which (i) is
purchased by the Company, (ii) purchases the Company, or (iii) merges into or
with the Company; provided, however, that such substitution, exchange and/or
cancellation

4



--------------------------------------------------------------------------------



 



does not increase the accounting charge-to-earnings originally expensed by the
Company with respect to the RSU Award.
               (g) Headings. The headings, captions and arrangements utilized in
this Agreement shall not be construed to limit or modify the terms or meaning of
this Agreement.
               (h) Arbitration. Any disputes arising out of or in connection
with this Agreement or any of its provisions, including but not limited to the
alleged breach of the provisions of this Agreement, shall be submitted to and
determined by arbitration conducted in accordance with the Rules of the American
Arbitration Association. The award rendered by the Arbitrator may be entered as
a judgment (with full binding, force and effect) in any court having
jurisdiction thereof. This Agreement shall constitute a written agreement to
submit any such dispute or controversy to arbitration within the meaning of the
Florida Arbitration Code and shall confer jurisdiction on the Courts of the
State of Florida to enforce such agreement to arbitrate and to enter judgment on
an award in accordance with said Florida Arbitration Code.
               (i) Governing Law. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Florida. Any
arbitration, lawsuits or other proceedings related to this Agreement or the
transactions herein described shall be commenced and held in Broward County,
Florida.
               (j) Determinations by Compensation Committee. All references in
this Agreement to determinations to be made by the Compensation Committee shall
be deemed to include determinations by any person or persons to whom the
Compensation Committee may delegate such authority in accordance with the rules
adopted thereby.

5



--------------------------------------------------------------------------------



 



               (k) Validity of Agreement. This Agreement shall be valid and
binding only if and when it has been duly executed by an officer of the Company
(which may be in facsimile signature) and by Director.
     IN WITNESS WHEREOF, this Restricted Stock Unit Award Agreement has been
executed as of the date first written above.

                      DIRECTOR:       ANDRX CORPORATION    
 
                   
By:
          By:        
 
                   
Name:
              Thomas P. Rice, Chief Executive Officer    
 
                   
 
                    Director Address:                
 
                                     
 
                                     
 
                                     

6